

Exhibit (10-6)
Performance Stock Program – Related Correspondence and Terms and Conditions





--------------------------------------------------------------------------------



Subject: PERFORMANCE STOCK UNIT SERIES [YR]-[YR]-PSP


In recognition of your contributions to the future success of the business, The
Procter & Gamble Company ("Company") hereby grants to you Performance Stock
Units ("PSUs") of Procter & Gamble Common Stock as follows:


Target Number of Units:
Maximum Number of Units:
Conversion Ratio:
1 PSU = 1 Common Share
Grant Date:
[DATE]
Vest Date:
[DATE]
Performance Period:
1 July [YEAR] - 30 June [YEAR]
Original Settlement Date (Shares Delivered on):
[DATE]
Acceptance Deadline:
[DATE]



This Award is granted in accordance with and subject to the terms of The Procter
& Gamble 2019 Stock and Incentive Compensation Plan (including any applicable
sub-plan) (the "Plan"), the Regulations of the Compensation and Leadership
Development Committee of the Board of Directors ("Committee"), and this Award
Agreement, including Attachments A and B. Any capitalized terms used in this
Agreement that are not otherwise defined herein are defined in the Plan. You may
access the Plan by activating this hyperlink: The Procter & Gamble 2019 Stock
and Incentive Compensation Plan and the Regulations and Sub Plans by activating
this hyperlink: Regulations of the Committee. If you have difficulty accessing
the materials online, please send an email to [email address] for assistance.


Voting Rights and Dividend Equivalents
As a holder of PSUs, during the period from the Grant Date until the date the
PSUs are paid, each time a cash dividend or other cash distribution is paid with
respect to Common Stock, you will receive additional PSUs ("Dividend Equivalent
PSUs"). The number of Dividend Equivalent PSUs will be determined as follows:
multiply the number of PSUs and Dividend Equivalent PSUs currently held by the
per share amount of the cash dividend or other cash distribution on Common
Stock, then divide the result by the price of the Common Stock on the date of
the dividend or distribution. These Dividend Equivalent PSUs will be subject to
the same terms and conditions as the original PSUs that gave rise to them,
including performance vesting and settlement terms, except that if there is a
fractional number of Dividend Equivalent PSUs on the date the PSUs are paid, the
resulting fractional share units may be paid as cash, fractional shares, or
rounded up to the nearest full share based on administrative preference of the
Company. This Award represents an unfunded, unsecured right to receive payment
in the future, and does not entitle you to voting rights or dividend rights as a
shareholder.


Performance Vesting
1. Your Target Number of Units indicated in this Award Agreement (the "Target
Units") will vest depending upon performance during the Performance Period, as
specified below. This Award Agreement also sets forth the Maximum Number of
Units (the "Maximum Units") that you may receive pursuant to this Award. Your
right to receive all, any portion of, or more than the Target Units (but in no
event more than the Maximum Units) will be contingent upon the achievement of
specified levels of certain performance goals measured over the Performance
Period. The applicable performance goals and the payout factors for each
performance goal applicable to your Award for the Performance Period are set
forth in Attachment B.


2. Within 60 days following the end of the Performance Period, the Committee
will determine (i) whether and to what extent the performance goals have been
satisfied for the Performance Period, (ii) the number of PSUs that shall become
deliverable under this Award, and (iii) whether the other applicable conditions
for receipt of shares of Common Stock in respect of the PSUs have been met. Any
PSUs not approved by the Committee in accordance with this paragraph will be
forfeited and cancelled.



--------------------------------------------------------------------------------



Vesting and Payment
If you leave the Company before the Vest Date, the Award will be forfeited
unless you meet one of the conditions listed below. If you remain employed
through the Vest Date, the Award will paid on the Original Settlement Date or
Agreed Settlement Date (as defined below). For the purposes of this Award,
termination of employment will be effective as of the date that you are no
longer actively employed and will not be extended by any notice period required
under local law.


1. Termination on Account of Death. In the event of death, the Award is not
forfeited and will become deliverable on the Settlement Date or Agreed
Settlement Date, whichever is applicable.


2. Termination for a Qualified Reason Listed Below. In the event you terminate
employment for one of the qualified reasons listed below, after the Grant Date
but before [Date], the Award will be forfeited. In the event of termination for
one of the qualified reasons listed below, on or after [Date], but prior to
[Date], the award will be prorated based on the number of days you remained an
employee between the Grant Date and [Date]. If the termination for one of the
qualified reasons listed below occurs after [Date], the entire award will be
retained. The portion of the award that is ultimately retained will be delivered
on the Original Settlement Date or Agreed Settlement Date, whichever is
applicable, as long as you remain in compliance with the terms of the Plan and
the Regulations. Qualified termination reasons are as follows:


•Retirement or Disability;
•Termination pursuant to a written separation agreement from the Company or a
subsidiary that provides for equity retention; or
•Termination in connection with a divestiture or separation of any of the
Company’s businesses.


Notwithstanding the foregoing, in the event of a Change in Control, the Target
Number of Units shall be paid pursuant to the terms provided in the Plan.


Payment under this Award will be made in the form of Common Stock or such other
form of payment as determined by the Committee pursuant to the Plan, subject to
applicable tax withholding.


Deferral Election (Applicable to participants Band 7 and above as of the Award
Date) At any time at least six months prior of the end of the Performance Period
and so long as the achievement of the applicable performance goals are not yet
readily ascertainable (but in no event later than your Termination of Employment
from the Company), you and the Company may agree to postpone the Original
Settlement Date to such later date ("Agreed Settlement Date") as may be elected
by you, which date shall be at least five years later than the Original
Settlement Date and in accordance with Internal Revenue Code Section 409A.


This Award Agreement including Attachments A and B, the Plan and Regulations of
the Committee together constitute an agreement between the Company and you in
accordance with the terms thereof and hereof, and no other understandings and/or
agreements that have been entered by you with the Company regarding this
specific Award. Any legal action related to this Award, including Article 6 of
the Plan, may be brought in any federal or state court located in Hamilton
County, Ohio, USA, and you hereby agree to accept the jurisdiction of these
courts and consent to service of process from said courts solely for legal
actions related to this Award. You have the right to consult with a lawyer
before accepting this Award.


THE PROCTER & GAMBLE COMPANY
Tracey Grabowski
Chief Human Resources Officer


____________________________________________________________________________________



--------------------------------------------------------------------------------



Attachment(s):
Attachment A
Attachment B: Performance Factors and Payout Formula
PSP Summary

To Accept Your Award
To Reject Your Award
Read and check the boxes below:
Read and check the box(es) below:□
I have read, understand and agree to be bound by each of:
•The Procter & Gamble 2019 Stock and Incentive Compensation Plan
•Regulations of the Committee
•This Award Agreement, including Attachments A and B
□I have read and understand the terms noted above and do not agree to be bound
by these terms. I hereby reject the stock option award detailed above.□I have
read and understand the terms noted above and do not agree to be bound by these
terms. I hereby reject the restricted stock unit award detailed above.□I accept
the stock option award detailed above (including attachments)□I have read and
understand the terms noted above and do not agree to be bound by these terms. I
hereby reject the performance share award detailed above.□I accept the
restricted stock unit award detailed above (including attachments)□I accept the
performance share award detailed above (including attachments)



Attachment A


Please note that when the issue or transfer of the Common Stock covered by this
Award may, in the opinion of the Company, conflict or be inconsistent with any
applicable law or regulation of any governmental agency, the Company reserves
the right to refuse to issue or transfer said Common Stock and that any
outstanding Awards may be suspended or terminated and net proceeds may be
recovered by the Company if you fail to comply with the terms and conditions
governing this Award.


Nature of the Award
By completing this form and accepting the Award evidenced hereby, I acknowledge
that: i) the Plan is established voluntarily by The Procter & Gamble Company
("P&G"), it is discretionary in nature and it may be amended, suspended or
terminated at any time; ii) Awards under the Plan are voluntary and occasional
and this Award does not create any contractual or other right to receive future
Awards, or benefits in lieu of an Award, even if Awards have been granted
repeatedly in the past; iii) all decisions with respect to future Awards, if
any, will be at the sole discretion of P&G; iv) my participation in the Plan is
voluntary; v) this Award is an extraordinary item and not part of normal or
expected compensation or salary for any purposes



--------------------------------------------------------------------------------



including, but not limited to, calculating any termination, severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; vi) in the event that my
employer is not P&G, the Award will not be interpreted to form an employment
relationship with P&G; and furthermore, the Award will not be interpreted to
form an employment contract with my employer ("Employer"); vii) the future value
of the shares purchased under the Plan is unknown and cannot be predicted with
certainty, may increase or decrease in value and potentially have no value;
viii) my participation in the Plan shall not create a right to further
employment with my Employer and shall not interfere with the ability of my
Employer to terminate my employment relationship at any time, with or without
cause; ix) and no claim or entitlement to compensation or damages arises from
the termination of the Award or the diminution in value of the Award or shares
purchased and I irrevocably release P&G and my Employer from any such claim that
may arise.


Data Privacy
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, my Employer and The Procter & Gamble
Company and its subsidiaries and affiliates ("P&G") for the exclusive purpose of
implementing, administering and managing my participation in the Plan.


I understand that P&G and my Employer hold certain personal information about
me, including, but not limited to, my name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in P&G,
details of all Awards or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in my favor, for the
purpose of implementing, administering and managing the Plan ("Data"). I
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country or elsewhere (including countries outside the
European Economic Area), and that the recipient’s country may have different
data privacy laws and protections than my country. I understand that I may
request a list with the names and addresses of any potential recipients of the
Data by contacting my local human resources representative. I authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing my
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom I may elect to deposit
any shares of stock acquired upon exercise or settlement of the Award. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that I may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.


Responsibility for Taxes
Regardless of any action P&G or my Employer takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding ("Tax-Related



--------------------------------------------------------------------------------



Items"), I acknowledge that the ultimate liability for all Tax-Related Items is
and remains my responsibility and that P&G and/or my Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Award, including the issuance, vesting or
exercise, settlement, the subsequent sale of shares acquired, the receipt of any
dividends or dividend equivalents or the potential impact of current or future
tax legislation in any jurisdiction; and (2) do not commit to structure the
terms of the Award or any aspect of the Award to reduce or eliminate my
liability for Tax-Related Items.


Prior to exercise or settlement of an Award, I shall pay or make adequate
arrangements satisfactory to P&G and/or my Employer to satisfy all withholding
and payment on account obligations of P&G and/or my Employer. In this regard, I
authorize P&G and/or my Employer to withhold all applicable Tax-Related Items
from my wages or other cash compensation paid to me by P&G and/or my Employer or
from proceeds of the sale of the shares. Alternatively, or in addition, if
permissible under local law, P&G may (1) sell or arrange for the sale of shares
that I acquire to meet the withholding obligation for Tax-Related Items, and/or
(2) withhold in shares, provided that P&G only withholds the amount of shares
necessary to satisfy the minimum withholding amount. Finally, I shall pay to P&G
or my Employer any amount of Tax-Related Items that P&G or my Employer may be
required to withhold as a result of my participation in the Plan or my purchase
of shares that cannot be satisfied by the means previously described. P&G may
refuse to honor the exercise and refuse to deliver the shares if I fail to
comply with my obligations in connection with the Tax-Related Items as described
in this section.

